Citation Nr: 0628054	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  00-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder, to 
include athlete's foot and fungal infections.

3.  Entitlement to service connection for a psychiatric 
disorder (other than post-traumatic stress disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1970 to August 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).   

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In a substantive appeal statement of October 2005, the 
veteran checked a box indicating that he desired a hearing 
before a Member of the Board.  He also checked boxes 
indicating that he was willing to appear either at the local 
VA office or at the Board in Washington DC.  The Board notes 
that a hearing at the RO before a traveling Veterans Law 
Judge would be more convenient for the veteran than a central 
office hearing in Washington DC.  A hearing before a 
traveling Veterans Law Judge must be scheduled at the RO 
level, and, accordingly, a remand is required.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.700, 20.704).  




Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



